PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 7,637,165
Issue Date: December 29, 2009
Application No. 12/009,104
Filing or 371(c) Date: January 15, 2008
Attorney Docket No. PB07-08


:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed August 11, 2022 which is being treated as a petition for reconsideration under 37 CFR 1.378(d), to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition is GRANTED.

This patent expired for failure to pay the 11 ½ year maintenance fee.  

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries concerning this decision should be directed to Angela Walker at (571) 272-1058



/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions